



Exhibit 10.44
SEVERANCE AGREEMENT
     THIS SEVERANCE AGREEMENT (“Agreement”) is effective as of April 20, 2016
and is made by and between United Natural Foods, Inc., a Delaware corporation
(the "Company"), and Michael Paul Zechmeister ("Employee").  For good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, including without limitation the Employee’s willingness to
continue his employment with the Company and the other obligations of the
parties hereunder, the parties hereby agree as follows:
     1. The following terms shall have the following definitions:
     (a)     the term “Affiliate” shall mean any corporation which is a
subsidiary of the Company within the definition of “subsidiary corporation”
under Section 424(f) of the Internal Revenue Code of 1986, as amended.
     (b)    the term "Cause" shall mean (i) conviction of Employee of a felony
or crime of moral turpitude under applicable law, (ii) unauthorized acts
intended to result in Employee's personal enrichment at the material expense of
the Company or its reputation, or (iii) any violation of Employee's duties or
responsibilities to the Company which constitutes willful misconduct or
dereliction of duty, or breach of Section 5 of this Agreement.
     (c)     the term “Disability” shall have the meaning set forth in the long
term disability provisions of the United Natural Foods Employee Welfare Benefit
Plan, or any successor long term disability plan (the “Benefit Plan”), and no
Disability shall be deemed to occur under the Benefit Plan until the Employee
meets all applicable requirements to receive benefits under the long term
disability provisions of such Benefit Plan; provided, however, in the event that
the Benefit Plan does not provide long term disability insurance benefits then
the Employee’s employment hereunder cannot be terminated for Disability and any
termination of the Employee during such a period shall constitute a termination
by the Company without Cause.
      (d)    the term “Good Reason” shall mean, without the Employee’s express
written consent, the occurrence of any one or more of the following: (i) the
assignment of Employee to duties materially adversely inconsistent with the
Employee’s current duties, and failure to rescind such assignment within thirty
(30) days of receipt of notice from the Employee; (ii) a relocation more than
fifty miles from the Company’s Providence Rhode Island offices; (iii) a
reduction by the Company in the Employee’s base salary, or the failure of the
Company to pay or cause to be paid any compensation or benefits hereunder when
due or under the terms of any plan established by the Company, and failure to
restore such base salary or make such payments within five (5) days of receipt
of notice from the Employee; (iv) failure to include the Employee in any new
employee benefit plans proposed by the Company or a material reduction in the
Employee’s level of participation in any existing plans of any type; provided
that a Company-wide reduction or elimination of such plans shall not be a
violation of this





--------------------------------------------------------------------------------





Section (iv); or (v) the failure of the Company to obtain a satisfactory
agreement from any successor to the Company with respect to the ownership of
substantially all the stock or assets of the Company to assume and agree to
perform this Agreement.
2.     In the event (a) the Employee is terminated for reasons other than Cause,
death or Disability or (b) the Employee resigns for Good Reason, in addition to
the payment of any unpaid base salary and accrued and unpaid vacation as of the
date of such termination or resignation, the Company shall continue Employee's
base salary and medical benefits in effect as of the date of such termination or
resignation for a period of one (1) year, subject to applicable withholding and
deductions.   The foregoing notwithstanding, if the Employee is a “specified
employee” of the Company (within the meaning of Section 409A of the Internal
Revenue Code and its regulations and other guidance (“Section 409A”)), any
payment that would otherwise be made pursuant to this Section 2 during the
six-month period beginning on the date of termination of employment that
constitutes “nonqualified deferred compensation” within the meaning of Section
409A shall be accrued and paid on the date that is six months and one day after
the date of Employee’s “separation of service” with the Company (within the
meaning of Section 409A of the Code) or, if earlier, the Employee’s date of
death, and no interest or other adjustments shall be made to reflect the delay
in payment.
3.     In the event of termination for Cause, death or Disability, or
resignation for other than Good Reason, the Company shall be under no obligation
to make any payments to Employee under this Agreement other than to provide
payment of any unpaid base salary and accrued and unpaid vacation as of the date
of such termination or resignation; provided, however, that with respect to a
termination for Cause, the Company may withhold any compensation due to Employee
as a partial offset against any damages suffered by the Company as a result of
Employee's actions.
     4.     The availability, if any, of any other benefits shall be governed by
the terms and conditions of the plans and/or agreements under which such
benefits are granted.  The benefits granted under this Agreement are in addition
to, and not in limitation of, any other benefits granted to Employee under any
policy, plan and/or agreement.
     5.     Employee covenants with the Company as follows (as used in this
Section 5, "Company" shall include the Company and its subsidiaries and
Affiliates):
     (a)     Employee shall not knowingly use for Employee’s own benefit or
disclose or reveal to any unauthorized person, any trade secret or other
confidential information relating to the Company, or to any of the businesses
operated by it, including, without limitation, any customer lists, customer
needs, price and performance information, processes, specifications, hardware,
software, devices, supply sources and characteristics, business opportunities,
potential business interests, marketing, promotional pricing and financing
techniques, or other information relating to the business of the Company, and
Employee confirms that such information constitutes the exclusive property of
the Company.  Such restrictions shall not apply to information


2



--------------------------------------------------------------------------------





which is generally (i) available in the industry or (ii) disclosed through no
fault of Employee or (iii) required to be disclosed pursuant to applicable law
or regulation or the order of a governmental or regulatory body (provided that
the Company is given reasonable notice of any such required
disclosure).  Employee agrees that Employee will return to the Company upon
request, but in any event upon termination of employment, any physical
embodiment of any confidential information and/or any summaries containing any
confidential information, in whole in part, in any media.
     (b)     During the term of employment, and for a period of one year
following termination of such employment for any reason or payment of any
compensation, whichever occurs last, Employee shall not engage, directly or
indirectly (which includes, without limitation, owning, managing, operating,
controlling, being employed by, giving financial assistance to, participating in
or being connected in any material way with any person or entity), anywhere in
the United States in any activities with the following companies: KeHE
Distributors, LLC or any of its subsidiaries, Nature’s Best, C&S Distributors or
any other company which is a direct competitor of the Company with respect to
(i) the Company’s activities on the date hereof and/or (ii) any activities which
the Company becomes involved in during the Employee’s term of employment;
provided, however, that Employee’s ownership as a passive investor of less than
two percent (2%) of the issued and outstanding stock of a publicly held
corporation so engaged, shall not by itself be deemed to constitute such
competition. Further, during such one-year period Employee shall not act to
induce any of the Company’s vendors, customers or employees to take action that
might be disadvantageous to the Company or otherwise disturb such party’s
relationship with the Company.
     (c)     Employee hereby acknowledges that Employee will treat as for the
Company’s sole benefit, and fully and promptly disclose and assign to the
Company without additional compensation, all ideas, information, discoveries,
inventions and improvements which are based upon or related to any confidential
information protected under Section 5(a) herein, and which are made, conceived
or reduced to practice by Employee during Employee’s employment by the Company
and within one year after termination thereof.  The provisions of this
subsection (c) shall apply whether such ideas, discoveries, inventions,
improvements or knowledge are conceived, made or gained by Employee alone or
with others, whether during or after usual working hours, either on or off the
job, directly or indirectly related to the Company’s business interests
(including potential business interests), and whether or not within the realm of
Employee’s duties.
     (d)     Employee shall, upon request of the Company, but at no expense to
Employee, at any time during or after employment by the Company, sign all
instruments and documents and cooperate in such other acts reasonably required
to protect rights to the ideas, discoveries, inventions, improvements and
knowledge referred to above, including applying for, obtaining and enforcing
patents and copyrights thereon in any and all countries.
 (e)     Employee recognizes that the possible restrictions on Employee’s
activities which may occur as a result of Employee’s performance of Employee’s


3



--------------------------------------------------------------------------------





obligations under this Agreement are required for the reasonable protection of
the Company and its investments, and Employee expressly acknowledges that such
restrictions are fair and reasonable for that purpose.  Employee further
expressly acknowledges that damages alone will be an inadequate remedy for any
breach or violation of any of the provisions of this Agreement, and that the
Company, in addition to all other remedies hereunder, shall be entitled, as a
matter of right, to injunctive relief, including specific performance, with
respect to any such breach or violation or threatened breach or violation, in
any court of competent jurisdiction.  If any of the provisions of this Agreement
are held to be in any respect an unreasonable restriction upon Employee then
they shall be deemed to extend only over the maximum period of time, geographic
area, and/or range of activities as to which they may be enforceable.  Employee
expressly agrees that all payments and benefits due Employee under this
Agreement shall be subject to Employee’s compliance with the provisions set
forth in this Section 5.
     (f)     Except with respect to any shorter term as expressly provided
herein, this Section 5 shall survive the expiration or earlier termination of
Employee’s relationship with the Company for a period of ten (10) years.
     6.  This Agreement may not be modified or amended except by an instrument
in writing signed by the parties hereto. If, for any reason, any provision of
this Agreement is held invalid, such invalidity shall not affect any other
provision of this Agreement not held so invalid, and each such other provision
shall to the full extent consistent with the law continue in force and
effect.  This Agreement has been executed and delivered in the State of Rhode
Island, and its validity, interpretation, performance, and enforcement shall be
governed by the laws of said State.  This Agreement contains the entire
understanding between the parties hereto and supersedes any and all prior
agreements, oral or written, on the subject matter hereof between the Company
and Employee, but it is not intended to, and does not, limit any prior, present
or future obligations of the Employee with respect to confidentiality, ownership
of intellectual property and/or non-competition which are greater than those set
forth herein.
7. It is intended that (i) each payment or installment of payments provided
under this Agreement is a separate “payment” for purposes of Section 409A, and
(ii) that the payments satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A, including those provided under Treasury
Regulations 1.409A-1(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii)
(regarding the two-times, two (2) year exception) and 1.409A-1(b)(9)(v)
(regarding reimbursements and other separation pay).
Notwithstanding any other provision to the contrary, a termination of employment
with the Company shall not be deemed to have occurred for purposes of any
provision of this Agreement providing for the payment of “deferred compensation”
(as such term is defined in Section 409A and the Treasury Regulations
promulgated thereunder) upon or following a termination of employment unless
such termination is also a “separation from service” from the Company within the
meaning of Section 409A and Section 1.409A-1(h) of the Treasury Regulations and,
for purposes of any such provision of this


4



--------------------------------------------------------------------------------





Agreement, references to a “separation,” “termination,” “termination of
employment” or like terms shall mean “separation from service.”
To the extent that any expenses, reimbursement, fringe benefit or other, similar
plan or arrangement in which Employee participates during the term of Employee’s
employment under this Agreement or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A, such amount shall be
reimbursed in accordance with Section 1.409A-3(i)(1)(iv) of the Treasury
Regulations, including (i) the amount eligible for reimbursement or payment
under such plan or arrangement in one calendar year may not affect the amount
eligible for reimbursement or payment in any other calendar year (except that a
plan providing medical or health benefits may impose a generally applicable
limit on the amount that may be reimbursed or paid), (ii) subject to any shorter
time periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) the right to any reimbursement or
in-kind benefit is not subject to liquidation or exchange for another benefit.
Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A and the Treasury Regulations promulgated thereunder be
subject to offset by any other amount unless otherwise permitted by Section
409A.
For the avoidance of doubt, any payment due under this Agreement within a period
following Employee’s termination of employment or other event, shall be made on
a date during such period as determined by the Company in its sole discretion.
By accepting this Agreement, Employee hereby agrees and acknowledges that the
Company does not make any representations with respect to the application of
Section 409A to any tax, economic or legal consequences of any payments payable
to Employee hereunder. Further, by the acceptance of this Agreement, Employee
acknowledges that (i) Employee has obtained independent tax advice regarding the
application of Section 409A to the payments due to Employee hereunder, (ii)
Employee retains full responsibility for the potential application of Section
409A to the tax and legal consequences of payments payable to Employee hereunder
and (iii) the Company shall not indemnify or otherwise compensate Employee for
any violation of Section 409A that my occur in connection with this Agreement.
The parties agree to cooperate in good faith to amend such documents and to take
such actions as may be necessary or appropriate to comply with Section 409A .
 
(Next Page is Signature Page)


5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement, intending
the Agreement to become binding and effective as of the date and year first
written above.
 
United Natural Foods, Inc.
Employee
 
 
 
 
 
 
 
 
By
/s/ Joseph J. Traficanti
By
/s/ Michael Zechmeister
Name:
Joseph J. Traficanti
Name:
Michael Zechmeister
Title:
SVP, General Counsel
 
 

 


 






6

